 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT is made and entered by and between LYDALL, INC., a Delaware
corporation (the "Company"), and Scott M. Deakin (“the "Employee"), effective
September 8, 2015.

 

WITNESSETH

 

WHEREAS, the Company and the Employee (the "Parties") have agreed to enter into
this agreement (the "Agreement) relating to the termination of the employment of
the Employee;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

 

1.            Termination of Employment by the Company.

 

1.1           Termination by the Company Other Than For Cause. The Company may
terminate the Employee's employment at any time other than for Cause (as defined
in Section 1.2), by giving the Employee a written notice of termination at least
30 days before the date of termination (or such lesser notice period as the
Employee may agree to). In the event of such a termination of employment
pursuant to this Section 1.1, the Employee shall be entitled to receive (i) the
benefits described in Section 3 if such termination of employment does not occur
within 18 months following a "Change of Control" (as defined in Section 5), or
(ii) the benefits described in Section 4 if such termination of employment
occurs within 18 months following a Change of Control.

 

1.2          Termination for Cause. The Company may terminate the Employee's
employment immediately for Cause for any of the following reasons: (i) an act or
acts of dishonesty or fraud by the Employee relating to the performance of his
services to the Company; (ii) a breach by the Employee of his duties or
responsibilities under this Agreement resulting in significant demonstrable
injury to the Company or any of its subsidiaries; (iii) the Employee's
conviction of a felony or any crime involving moral turpitude; (iv) the
Employee's material failure (for reasons other than death or Disability) to
perform his duties under this Agreement or insubordination (defined as refusal
to execute or carry out directions from the Board or its duly appointed
designees) where the Employee has been given written notice of the acts or
omissions constituting such failure or insubordination and the Employee has
failed to cure such conduct, where susceptible to cure, within ten days
following such notice; or (v) a breach by the Employee of any provision of any
material policy of the Company or of his obligations under the confidentiality,
non-competition and invention ownership agreement executed by the Employee and
attached hereto as Exhibit A (the "Confidentiality Agreement"). The Company
shall exercise its right to terminate the Employee's employment for Cause by
giving the Employee written notice of termination specifying in reasonable
detail the circumstances constituting such Cause. In the event of such
termination of the Employee's employment for Cause, the Employee shall be
entitled to receive only (i) his base salary earned through the date of such
termination of employment plus his base salary for the period of any vacation
time earned but not taken for the year of termination of employment, such base
salary to be paid in a lump sum no later than the next payroll date following
the Employee's date of termination to the extent not previously paid, (ii) any
other compensation and benefits to the extent actually earned by the Employee
under any other benefit plan or program of the Company as of the date of such
termination of employment, such compensation and benefits to be paid at the
normal time for payment of such compensation and benefits to the extent not
previously paid and (iii) any reimbursement amounts owing.

 

 

 

  

2.           Termination of Employment by the Employee.

 

(a)          The Employee may terminate his employment at any time and for any
reason by giving the Company a written notice of termination to that effect at
least 30 days before the date of termination (or such lesser notice period as
the Company may agree to); provided, however, that the Company following receipt
of such notice from the Employee may elect to have the Employee's employment
terminate immediately following its receipt of such notice. In the event of the
Employee's termination of his employment, the Employee shall be entitled to
receive only (i) his base salary earned through the date of such termination of
employment plus his base salary for the period of vacation time earned but not
taken for the year of termination of employment, such base salary to be paid in
a lump sum no later than the next payroll date following the Employee's date of
termination to the extent not previously paid, (ii) any other compensation and
benefits to the extent actually earned by the Employee under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid, and (iii) any
reimbursement amounts owing.

 

(b)          Good Reason. Only following a Change of Control, the Executive may
terminate his employment for Good Reason (as defined below) by giving the
Company a written notice of termination at least 30 days before the date of such
termination (or such lesser notice period as the Company may agree to)
specifying in reasonable detail the circumstances constituting such Good Reason.
In the event of the Executive's termination of his employment for Good Reason
within 18 months following a Change of Control, the Executive shall be entitled
to receive the benefits described in Section 4 if such termination of employment
occurs. For purposes of this Agreement, Good Reason shall mean, without the
Executive's written consent, (i) a significant reduction in the scope of the
Executive's authority, functions, duties or responsibilities from that which is
contemplated by this Agreement; provided that a change in scope solely as a
result of the Company no longer being public or becoming a subsidiary of another
corporation shall not constitute Good Reason, (ii) any reduction in the
Executive's base salary, other than an across-the-board reduction affecting
substantially all members of senior management of the Company on substantially
the same proportional basis, (iii) any material breach by the Company of any
provision of this Agreement without the Executive having committed any material
breach of the Executive's obligations hereunder or under the Confidentiality
Agreement, in each case, which breach is not cured within thirty days following
written notice thereof to the Company of such breach or (iv) the relocation of
the Executive's office location to a location more than 50 miles away from the
Executive's then current principal place of employment. If an event constituting
a ground for termination of employment for Good Reason occurs, and the Executive
fails to give notice of termination within 30 days after the occurrence of such
event, the Executive shall be deemed to have waived his right to terminate
employment for Good Reason in connection with such event (but not for any other
event for which the 30-day period has not expired).

 

– 2 –  

 

  

3.            Benefits Upon Termination Without Cause (No Change of Control). If
(a) the Employee's employment hereunder shall terminate because of termination
by the Company pursuant to Section 1.1 and (b) such termination of employment
does not occur within 18 months following a Change of Control of the Company,
the Employee shall be entitled to the following:

 

(a)          The Company shall pay to the Employee his base salary earned
through the date of such termination of employment in a lump sum no later than
the next payroll date following the Employee's date of termination to the extent
not previously paid, and any other compensation and benefits to the extent
actually earned by the Employee under any benefit plan or program of the Company
as of the date of such termination of employment, any such compensation and
benefits to be paid at the normal time for payment of such compensation and
benefits to the extent not previously paid.

 

(b)          The Company shall pay the Employee any reimbursement amounts owing.

 

(c)          The Company shall pay to the Employee one (1) times the sum of
(i) the Employee's annual rate of base salary in effect immediately preceding
his termination of employment, and (ii) the average of his annual bonuses earned
under the Company's annual bonus plan for the three calendar years preceding his
termination of employment (or, if the Employee was not eligible for a bonus in
each of those three calendar years, then the average of such bonuses for all of
the calendar years in such three-year period for which he was eligible), with
any deferred bonuses counting for the year earned rather than the year paid (the
"Severance Benefit"). The Severance Benefit shall be paid in installments at the
times that salary payments are normally made by the Company; provided that, if
at the time of the Employee's termination of employment, the Employee is a
"specified employee" as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the regulations and guidance issued
thereunder (a "Specified Employee"), then the Severance Benefit shall be paid in
a lump sum on the first payroll date that occurs six (6) months after the date
of the Employee's termination of employment.

 

– 3 –  

 

  

(d)          If the Employee elects to continue coverage under the Company's
health plan pursuant to COBRA, then for the period beginning on the date of the
Employee's termination of employment and ending on the earlier of (i) the date
which is 12 months after the date of such termination of employment or (ii) the
date the Employee becomes eligible for health insurance benefits under the group
health plan of another employer, the Company will pay the same percentage of the
Employee's premium for COBRA coverage for the Employee and, if applicable, his
spouse and dependent children, as the Company paid at the applicable time for
coverage under such plan for actively employed members of management generally.
In addition, for the period beginning on the date of the Employee's termination
of employment and ending on the earlier of (i) the date which is 12 months after
the date of such termination of employment or (ii) the date on which the
Employee becomes eligible for life insurance benefits from another employer, the
Company will continue to provide the executive life insurance benefits that the
Company would have provided to the Employee if the Employee had continued in
employment with the Company for such period, but only if the Employee timely
pays the portion of the premium for such coverage that members of management of
the Company generally are required to pay for such coverage, if any. The
Employee shall notify the Company promptly if he, while eligible for benefits
under this subsection (d), becomes eligible to receive health and/or life
insurance benefits from another employer.

 

(e)          The Company will pay to the outplacement services provider
reasonably selected by the Employee an amount not to exceed $10,000 for
outplacement services costs incurred by Employee within the twelve months
following the Employee's termination of employment.

 

(f)          The Company's obligation to provide the severance benefits set
forth in Sections 3(c), (d) and (e) upon the Employee's termination of
employment without Cause, which does not occur within 18 months following a
Change of Control, is subject to the Employee's execution without revocation of
a valid release in substantially the form attached to this Agreement as Exhibit
B (the "Release").

 

4.            Benefits Upon Termination Without Cause (Change of Control). If
(a) the Employee's employment hereunder shall terminate because of termination
by the Company pursuant to Section 1.1 or because of termination by the Employee
for Good Reason pursuant to Section 2 (b) and (b) such termination of employment
occurs within 18 months following a Change of Control of the Company, the
Employee shall be entitled to the following:

 

(a)          The Company shall pay to the Employee his base salary earned
through the date of such termination of employment in a lump sum no later than
the next payroll date following the Employee's date of termination to the extent
not previously paid, and any other compensation and benefits to the extent
actually earned by the Employee under any benefit plan or program of the Company
as of the date of such termination of employment, any such compensation and
benefits to be paid at the normal time for payment of such compensation and
benefits to the extent not previously paid.

 

(b)          The Company shall pay the Employee any reimbursement amounts owing.

 

– 4 –  

 

  

(c)          The Company shall pay to the Employee as a severance benefit an
amount equal to two (2) times the sum of (i) his annual rate of base salary in
effect immediately preceding his termination of employment, and (ii) the average
of his three highest annual bonuses earned under the Company's annual bonus plan
for any of the five calendar years preceding his termination of employment (or,
if the Employee was not eligible for a bonus for at least three calendar years
in such five-year period, then the average of such bonuses for all of the
calendar years in such five-year period for which the Employee was eligible),
with any deferred bonuses counting for the year earned rather than the year paid
(the "COC Severance Benefit"). The COC Severance Benefit shall be paid in a lump
sum within 30 days after the date of such termination of employment; provided
that, if at the time of the Employee's termination of employment, the Employee
is a Specified Employee, then the COC Severance Benefit shall be paid in a lump
sum on the date that is six (6) months after the date of such termination of
employment.

 

(d)          The Company shall pay to the Employee as a bonus for the year of
termination of his employment an amount equal to a portion (determined as
provided in the next sentence) of the Employee's target bonus opportunity under
the Company's annual bonus plan for the calendar year of termination of the
Employee's employment or, if none, such portion of the bonus awarded to the
Employee under the Company's annual bonus plan for the calendar year immediately
preceding the calendar year of the termination of the Employee's employment,
with deferred bonuses counting for the year earned rather than the year paid.
Such portion shall be determined by dividing the number of days of the
Employee's employment during such calendar year up to his termination of
employment by 365 (366 if a leap year). Such payment shall be made in a lump sum
within 30 days after the date of such termination of employment, and the
Employee shall have no right to any further bonuses under said plan; provided
that, if at the time of the Employee's termination of employment, the Employee
is a Specified Employee, then such payment shall be made in a lump sum on the
date that is six (6) months after the date of such termination of employment,
and the Employee shall have no right to any further bonuses under said plan.

 

(e)          If the Employee elects to continue coverage under the Company's
health plan pursuant to COBRA, then for the period beginning on the date of the
Employee's termination of employment and ending on the earlier of (i) the date
which COBRA coverage ends but not to exceed 24 months after the date of such
termination of employment or (ii) the date the Employee becomes eligible for
comparable benefits from another employer, the Employee (and, if applicable, the
Employee's spouse and dependent children) shall remain covered by the medical,
dental, and if reasonably commercially available through nationally reputable
insurance carriers, executive life and executive long-term disability plans of
the Company that covered the Employee immediately prior to his termination of
employment as if the Employee had remained in employment for such period;
provided, however, that the coverage under any such plan is conditioned on the
timely payment by the Employee (or his spouse or dependent children) of the
portion of the premium for such coverage that actively employed members of
senior management of the Company generally are required to pay for such
coverage. In the event that the Employee's participation in any such plan is
barred, the Company shall arrange to provide the Employee (and, if applicable,
his spouse and dependent children) with comparable benefits to the extent
available at a cost not to exceed 125% of the cost of providing benefits to the
Employee under the Company's plan or plans. The Employee shall notify the
Company promptly if he, while eligible for benefits under this subsection (e)
becomes eligible to receive benefits from another employer.

 

– 5 –  

 

 

(f)          Each stock option granted by the Company to the Employee and
outstanding immediately prior to termination of his employment shall be fully
vested and immediately exercisable and may be exercised by the Employee (or,
following his death, by the person or entity to which such option passes) at any
time prior to the expiration date of the applicable option (determined without
regard to any earlier termination of the option that would otherwise occur by
reason of termination of his employment). Each restricted stock award granted by
the Company to the Employee and outstanding immediately prior to termination of
the Employee's employment shall be fully vested upon such termination of
employment.

 

(g)          The Company will pay to the outplacement services provider
reasonably selected by the Employee an amount not to exceed $10,000 for
outplacement services costs incurred by Employee within the twelve months
following the Employee's termination of employment.

 

(h)          The Company shall promptly pay all reasonable attorneys' fees and
related expenses incurred by the Employee in seeking to obtain or enforce any
right or benefit under this Section 4 or to defend against any claim or
assertion in connection with this Section 4, but only if and to the extent that
the Employee substantially prevails.

 

(i)          The Company will pay to the Employee an automobile allowance, in an
amount equal to the Employee's monthly allowance at the time of termination,
each month for 24 months following termination of the Employee's employment
provided that, if at the time of the Employee's termination of employment, the
Employee is a Specified Employee, then fifty percent (50%) of the automobile
allowance shall be paid in a lump sum on the date that is six (6) months after
the date of termination, and the remaining fifty percent (50%) of the automobile
allowance shall be paid in six (6) equal monthly installments, beginning in the
seventh month following the date of termination.

 

(j)          The Company's obligation to provide the severance benefits set
forth in Sections 4(c), (d), (e), (f), (g), (h) and (i) upon the Employee's
termination of employment without Cause within 18 months following a Change of
Control is subject to the Employee's execution of the Release.

 

– 6 –  

 

  

5.            Change of Control. For the purposes of this Agreement, a "Change
of Control" shall be deemed to occur upon the consummation of any of the
following events: (a) any person or persons acting together which would
constitute a "group" for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), (other than the Company or any
subsidiary of the Company) shall beneficially own (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, at least 25% of the total voting
power of all classes of capital stock of the Company entitled to vote generally
in the election of the Board; (b) Current Directors (as herein defined) shall
cease for any reason to constitute at least a majority of the members of the
Board (for this purpose, a "Current Director" shall mean any member of the Board
as of the date hereof and any successor of a Current Director whose election, or
nomination for election by the Company's shareholders, was approved by at least
a majority of the Current Directors then on the Board); (c) (i) the complete
liquidation of the Company or (ii) the merger or consolidation of the Company,
other than a merger or consolidation in which (x) the holders of the common
stock of the Company immediately prior to the consolidation or merger have,
directly or indirectly, at least a majority of the common stock of the
continuing or surviving corporation immediately after such consolidation or
merger or (y) the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation, which
liquidation, merger or consolidation has been approved by the shareholders of
the Company; or (d) the sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the Company
pursuant to an agreement (or agreements) which has (have) been approved by the
shareholders of the Company.

 

6.            Golden Parachute Excise Tax.

 

(a)          In the event that any payment or benefit received or to be received
by the Employee pursuant to this Agreement or any other plan, program or
arrangement of the Company or any of its affiliates would constitute an "excess
parachute payment" within the meaning of Section 280G of the Code ("Excess
Parachute Payment"), then the payments under this Agreement shall be reduced (by
the minimum possible amounts) until no amount payable to the Employee under this
Agreement constitutes an Excess Parachute Payment; provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to which the
Employee would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to the Employee resulting from the receipt of
such payments with such reduction. If, as a result of subsequent events or
conditions (including a subsequent payment or absence of a subsequent payment
under this Agreement or other plan, program or arrangement of the Company or any
of its affiliates), it is determined that payments under this Agreement have
been reduced by more than the minimum amount required to prevent any payments
from constituting an Excess Parachute Payment, then an additional payment shall
be promptly made to the Employee in an amount equal to the additional amount
that can be paid without causing any payment to constitute an Excess Parachute
Payment.

 

(b)          All determinations required to be made under this Section 6 shall
be made by a nationally recognized independent accounting firm mutually
agreeable to the Company and the Employee (the "Accounting Firm") which shall
provide detailed supporting calculations to the Company and the Employee as
requested by the Company or the Employee. All fees and expenses of the
Accounting Firm shall be borne solely by the Company and shall be paid by the
Company upon demand of the Employee as incurred or billed by the Accounting
Firm. All determinations made by the Accounting Firm pursuant to this Section 6
shall be final and binding upon the Company and the Employee.

 

– 7 –  

 

  

(c)          To the extent any payment or benefit is to be reduced pursuant to
this Section 6, the severance payment described in Section 3(c) or 4(c) will
first be reduced and then the bonus described in Section 4(d), in each case only
to the extent necessary.

 

7.            Entitlement to Other Benefits. Except as otherwise provided in
this Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Employee or his spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company; provided that the
Employee shall not be eligible to receive any benefits under any circumstances
under any severance plan or policy of the Company, including, without
limitation, the Lydall, Inc. Severance Plan.

 

8.            General Provisions.

 

8.1           No Duty to Seek Employment. The Employee shall not be under any
duty or obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Employee hereunder
shall be reduced or suspended if the Employee accepts subsequent employment,
except as expressly set forth herein.

 

8.2           Deductions and Withholding. All amounts payable or which become
payable under any provision of this Agreement shall be subject to any deductions
authorized by the Employee and any deductions and withholdings required by law.

 

8.3           Notices. All notices, demands, requests, consents, approvals or
other communications (collectively "Notices") required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company: Lydall, Inc.   P.O. Box 151   One Colonial Road   Manchester, CT
06045-0151   Attn:  Chief Executive Officer     To the Employee: Scott M. Deakin
  xxxx   xxxx

 

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

 

– 8 –  

 

  

8.4           No Disparagement. The Employee shall not during the period of his
employment with the Company, nor following the date of termination of his
employment for any reason, publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company, or any of its subsidiaries or affiliates or any of their shareholders,
directors, officers, employees or agents. "Disparaging" remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged. The Employee agrees
that the terms of this Section 8.4 shall survive the term of this Agreement and
the termination of the Employee's employment.

 

8.5           Proprietary Information and Inventions. The Confidentiality
Agreement is incorporated by reference in this Agreement, and the Employee
agrees to continue to be bound thereby.

 

8.6           Covenant to Notify Management. The Employee agrees to abide by the
ethics policies of the Company as well as the Company's other rules,
regulations, policies and procedures. The Employee agrees to comply in full with
all governmental laws and regulations as well as ethics codes applicable. In the
event that the Employee is aware or suspects the Company, or any of its officers
or agents, of violating any such laws, ethics, codes, rules, regulations,
policies or procedures, the Employee agrees to bring all such actual and
suspected violations to the attention of the Company immediately so that the
matter may be properly investigated and appropriate action taken. The Employee
understands that the Employee is precluded from filing a complaint with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Employee has first notified the Company of the facts and permits it to
investigate and correct the concerns.

 

8.7           Amendments and Waivers. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
Party hereto at any time of any breach by the other Party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

8.8           Beneficial Interests. This Agreement shall inure to the benefit of
and be enforceable by (a) the Company's successors and assigns and (b) the
Employee's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die while any amounts are still payable to his hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Employee's devisee, legatee, or other designee or, if
there be no such designee, to the Employee's estate.

 

8.9           Successors. The Company will require any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

 

– 9 –  

 

  

8.10         Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 8.10, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries
without the Employee's consent.

 

8.11         Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without regard to the
conflicts of law provisions thereof.

 

8.12         Statute of Limitations. The Employee and the Company hereby agree
that there shall be a one year statute of limitations for the filing of any
requests for arbitration or any lawsuit relating to this Agreement or the terms
or conditions of Employee's employment by the Company. If such a claim is filed
more than one year subsequent to the Employee's last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

 

8.13         Right to Injunctive and Equitable Relief. The Employee's
obligations under Section 8.4 are of a special and unique character, which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event the Employee breaches
such obligations. Therefore, the Employee expressly agrees that the Company
shall be entitled to injunctive and other equitable relief without bond or other
security in the event of such breach in addition to any other rights or remedies
which the Company may possess or be entitled to pursue. Furthermore, the
obligations of the Employee and the rights and remedies of the Company under
Section 8.4 and this Section 8.13 are cumulative and in addition to, and not in
lieu of, any obligations, rights, or remedies as created by applicable law. The
Employee agrees that the terms of this Section 8.13 shall survive the term of
this Agreement and the termination of the Employee's employment.

 

8.14         Severability or Partial Invalidity. The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

8.15         Entire Agreement. This Agreement, along with the Confidentiality
Agreement, constitutes the entire agreement of the Parties and supersedes all
prior written or oral and all contemporaneous oral agreements, understandings,
and negotiations between the Parties with respect to the subject matter hereof.
This Agreement may not be changed orally and may only be modified in writing
signed by both Parties. This Agreement, along with the Confidentiality
Agreement, is intended by the Parties as the final expression of their agreement
with respect to such terms as are included herein and therein and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Parties
further intend that this Agreement, along with the Confidentiality Agreement,
constitutes the complete and exclusive statement of their terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving such
agreements.

 

– 10 –  

 

  

8.16         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set his hand as of the day
and year first above written.

 

    LYDALL, INC.                 By: /s/ Dale G. Barnhart   August 21, 2015    
Dale G. Barnhart   Date     President and Chief         Executive Officer      
            /s/ Scott M. Deakin   August 21, 2015     Scott M. Deakin   Date

 

– 11 –  

 

  

EXHIBIT A

 

Confidentiality, Invention and Non-Compete Agreement

 

In consideration of my employment by the Company, or future employment with an
affiliate to whom I am transferred (Lydall Inc. or affiliate together the
“Company”), the compensation and other benefits to be received by me from the
Company, I agree that:

 

1.DEFINITIONS

 

The term “Confidential Information” as used in this Agreement includes all
business information and records which relate to the Company or to parties
working with the Company under a confidentiality agreement, and which are not
known to the public generally, including, but not limited to, technical notebook
records, technical reports, patent applications, machine equipment, computer
software, models, process and product designs including any drawings and
descriptions, unwritten knowledge and “know-how”, operating instructions,
training manuals, production and development processes, production or other
schedules, customer lists, customer buying records, product sales records, sales
requests, territory listings, market surveys, plans including marketing plans
and long-range plans, salary information, contracts, supplier lists, product
costs, policy statements, policy procedures, policy manuals, flowcharts,
computer printouts, program listings, reproductions and correspondence.

 

The term “Invention” as used in this Agreement includes any discovery,
improvement, design or idea, patentable, copywriteable or otherwise, which
relates to any activity or business in which the Company is engaged or any
process, equipment, material, product or method (including computer software) in
which the Company has any direct or indirect interest.

 

– 12 –  

 

  

2.INVENTIONS

 

I will disclose promptly to the Company any Invention conceived, developed or
perfected by me, either alone or jointly with another or others, while I am an
employee, whether or not such conception, development or perfection occurs
during the hours of my employment.

 

I grant to the Company without further compensation, all my right, title and
interest in and to any such Invention for the sole use and benefit of the
Company, together with all U.S. and foreign patents, trademarks or copyrights
that may at any time be granted, and all reissues, renewals and extensions of
such patents, trademarks or copyrights. At the request and expense of the
Company, I will at any time do what the Company reasonably believes to be
necessary to assist the Company to vest full right and title to each such
Invention in the Company, enable the Company to obtain and maintain full right
and title in any country, prosecute applications for and secure patents
(including their reissue, renewal and extension), trademarks, copyrights and any
other form of protection for each such Invention, and prosecute or defend any
interference or opposition which may be declared involving any such application
or patent and any litigation in which the Company may be involved concerning any
such Invention. This will include preparing, executing and delivering any
written document, drawings, flowcharts, or computer printouts. The provisions of
this section will continue after I stop working for the Company and shall be
binding on my executors, administrators and assigns, unless waived in writing by
the Company.

 

3.Confidential Information

 

I have not disclosed and will not disclose to the Company, and I will not use,
in the discharge of my duties as an employee of the Company, any trade secret or
confidential information belonging to a former employer or other person and
which has been classified by the former employer or other person as a trade
secret or confidential information. The limitation set forth in this section
shall not apply to matters which (a) are or become public knowledge, (b) were
previously known to the Company, (c) are subsequently received by the Company
from a third party, or (d) are independently derived by the Company.

 

– 13 –  

 

 

 

I will not, directly or indirectly, during or at any time after the period of my
employment by the Company, use for myself or others, or disclose to others, any
Confidential Information, no matter how such information becomes known to me,
unless I first obtain the Company’s written consent.

 

When I leave the Company’s employ, or at any other time upon request by the
Company, I will promptly deliver to the Company all documents and records,
including but not limited to those listed under the definition of Confidential
Information, which are in my possession or under my control and which pertain to
the Company, any of its activities or any of my activities while in the course
of my employment and all copies thereof. I will not retain or deliver to any
others copies of these documents or records.

 

4.Non-Competition

 

I acknowledge and agree that the Company’s business competes upon a worldwide
basis, and that the degree of competition in that business is high. I recognize
that the Company may assign me to duties in a geographic area or specific
market. I agree that, unless I first obtain the Company’s written consent, I
will not during my employment with the Company and for a period of two (2) years
following the termination of my employment (provided, however, that if I am
employed by the Company for less than two (2) years, the post-employment period
to which this section applies shall be the greater of six (6) months or the
length of my employment in any capacity), directly or indirectly or through
others, individually, or as a member, officer, director, employee, agent, or
investor of any partnership or entity (except ownership of not more than one
percent (1%) of the outstanding publicly traded stock of any company):

 

– 14 –  

 

  

(i)participate in the ownership, management, operation or control of, or work
for (as an employee, consultant or independent contractor) or have any material
financial interest in, any business competitive with the Company in (a) any
market in which the company for which I have worked in the two (2) preceding
years has sold or attempted to sell any of its product in the two (2) years
preceding my termination or (b) if the Company has assigned me to duties in a
geographic area, within two hundred fifty (250) miles of any such geographic
area in which I have worked in the two (2) years preceding my termination,

 

(ii)induce or encourage any employee of the Company to terminate his or her
employment with the Company, or

 

(iii)solicit, induce or encourage any person, business or entity which is a
supplier of, a purchaser from, or a contracting party with, the Company to
terminate any written or oral agreement, order or understanding with the Company
or to conduct business in a way that results in an adverse impact to the
Company.

 

I further understand and agree that the remedy at law for any breach or
threatened breach of my agreement not to compete contained in this section would
be inadequate and that any breach or attempted breach would result in
irreparable damage to the Company, the monetary amount of which would be
impossible to ascertain. Thus, I agree that in the event of any breach or
threatened breach of my agreement not to compete, in addition to all other
available legal or equitable remedies, the Company may obtain injunctive relief
to remedy damage caused by such breach or threatened breach, and that the
Company shall be entitled to recover from me its costs and expenses, including
reasonable attorney fees, incurred in remedying such breach or threatened
breach.

 

5.General Terms

 

I represent and agree that I have and will assume no obligations to others
inconsistent with any of my obligations to the Company under this Agreement.

 

In consideration of my employment, I agree to conform to the policies of the
Company. I understand that my employment is for an indefinite period and can be
terminated at any time, with or without cause or prior notice by either the
Company or me, and will remain so unless a written agreement for a specific term
is entered into and executed by me and the Company’s CEO. No other
representations or agreements have been made regarding the term or termination
of my employment. I understand that no employee of the Company other than its
CEO has the authority to enter into any agreement, commitment or guarantees
binding on the Company regarding my employment and then only by a signed,
written document.

 

– 15 –  

 

  

This Agreement, which is ancillary to any other agreement I may have with the
Company, (a) is intended as the complete and exclusive statement of my agreement
with the Company with respect to its subject matter, (b) shall be binding upon
my heirs, executors and administrators, (c) shall be assignable by the Company
to its successors; (d) shall not be modified unless in writing and signed by me
and the Company, (e) shall be governed by and construed in accordance with the
law of the State of Connecticut, the Company’s home office state, and (f) if any
part of this Agreement is found invalid by any court, the remainder shall be
valid and enforceable in law and equity.

 

  Lydall, Inc.

 

Employee Name: /s/ Scott M. Deakin   By: /s/ Dale G. Barnhart Name Printed Scott
M. Deakin   Name/Title: Dale G. Barnhart, President and CEO Date: August 21,
2015   Date: August 21, 2015

 

– 16 –  

 

 

EXHIBIT B

 

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

 

I, Scott M. Deakin, unqualifiedly accept and agree to the relinquishment of my
title, responsibilities and obligations as an employee of Lydall, Inc. ("the
Company"), and concurrently and unconditionally agree to sever my relationship
as an employee of the Company, in consideration for the voluntary payment to me
by the Company of the separation benefits set forth in Section 1 of the
Severance Agreement dated as of September 8, 2015 by and between me and the
Company (the "Severance Agreement"), which is made a part hereof.

 

1.          In exchange for this consideration, which I understand that the
Company is not otherwise obligated to provide to me, I voluntarily agree to
waive and forego any and all claims, rights, interests, covenants, contracts,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, attorneys' fees or other expenses, accounts, judgments,
fines, fees, losses and liabilities, of any kind, nature or description, in law,
equity or otherwise (collectively, "Claims") that I may have against the Company
and to release the Company and their respective affiliates, subsidiaries,
officers, directors, employees, representatives, agents, successors and assigns
(hereinafter collectively referred to as "Releasees") from any obligations any
of them may owe to me, accepting the aforestated consideration as full
settlement of any monies or obligations owed to me by Releasees that may have
arisen at any time prior to the date of my execution of this Termination,
Voluntary Release and Waiver of Rights Agreement (the "Agreement"), except as
specifically provided below in the following paragraph number 2.

 

2.          I do not waive, nor has the Company asked me to waive, any rights
arising exclusively under the Fair Labor Standards Act, except as such waiver
may henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

 

3.          Except as set forth in paragraph 2, I do fully, irrevocably and
forever waive, relinquish and agree to forego any and all Claims whatsoever,
whether known or unknown, that I may have or may hereafter have against the
Releasees or any of them arising out of or by reason of any cause, matter or
thing whatsoever from the beginning of the world to the date hereof, including
without limitation any and all matters relating to my employment with the
Company and the cessation thereof and all matters arising under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., all as amended, or under any
other laws, ordinances, Employee orders, regulations or administrative or
judicial case law arising under the statutory or common laws of the United
States, the State of Connecticut or any other applicable county or municipal
ordinance.

 

– 17 –  

 

  

4.          As a material inducement to the Company to enter into this
Agreement, I, the undersigned, recognize that I may have been privy to certain
confidential, proprietary and trade secret information of the Company which, if
known to third parties, could be used in a manner that would reduce the value of
the Company for its shareholders. In order to reduce the risk of that happening,
I, the undersigned, agree that for a period of two (2) years after termination
of employment, I, the undersigned, will not, directly or indirectly, assist, or
be part of or have any involvement in, any effort to acquire control of the
Company through the acquisition of its stock or substantially all of its assets,
without the prior consent of the Board of Directors of the Company. This
provision shall not prevent the undersigned from owning up to not more than one
percent (1%) of the outstanding publicly traded stock of any company.

 

5.          I further acknowledge pursuant to the Older Worker's Benefit
Protection Act (29 U.S.C. § 626(f)), I expressly agree that the following
statements are true:

 

a.           The payment of the consideration described in Section __ of the
Severance Agreement is in addition to the standard employee benefits and
anything else of value which the Company owes me in connection with my
employment with the Company or the separation of employment.

 

b.           I have twenty-one days from date of receipt to consider and sign
this agreement. If I choose to sign this Agreement before the end of the
twenty-one day period, that decision is completely voluntary and has not been
forced on me by the Company.

 

c.           I will have seven (7) days after signing the Agreement in which to
revoke it, and the Agreement will not become effective or enforceable until the
end of those seven (7) days.

 

d.           I am now being advised in writing to consult an attorney before
signing this Agreement.

 

I acknowledge that I have been given sufficient time to freely consult with an
attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

6.          Further, in view of the above-referenced consideration voluntarily
provided to me by the Company, after due deliberation, I agree to waive any
right to further litigation or claim against any or all of the Releasees except
as specifically provided in paragraph number 2 above. I hereby agree to
indemnify and hold harmless the Releasees and their respective agents or
representatives from and against any and all losses, costs, damages or expenses,
including, without limitation, attorneys fees incurred by said parties, or any
of them, arising out of any breach of this Agreement by me or by any person
acting on my behalf, or the fact that any representation made herein by the
undersigned was false when made.

 

– 18 –  

 

  

7.          As a material inducement to the Company to enter into this
Agreement, I, the undersigned, understand and agree that if I should fail to
comply with the conditions hereof or to carry out the agreement set forth
herein, all amounts previously paid under this Agreement shall be immediately
forfeited to the Company and that the right or claim to further payments and/or
benefits hereunder would likewise be forfeited.

 

8.          As a further material inducement to the Company to enter into this
Agreement, the undersigned provides as follows:

 

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney's fees. Provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

 

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

 

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
Employees, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

 

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the confidentiality and non-competition agreement
previously executed by me, the terms of which retain their full force and
effect, and which are in no way limited or curtailed by this Agreement. (A copy
of that agreement is attached to the Employment Agreement as Exhibit A and is
made a part hereof.)

 

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

 

– 19 –  

 

  

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

 

Seventh. No Disparagement. Unless otherwise required by a court of competent
jurisdiction or pursuant to any recognized subpoena power, I agree and promise
that I will not make any oral or written statements or reveal any information to
any person, company, or agency which is disparaging or damaging to the
reputation or business of the Company, its subsidiaries, directors, officers or
affiliates, or which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers or vendors whether present or in the future.

 

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party's accountants or attorneys.

 

Ninth. Termination of Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated by the Company and all further
payment obligations of the Company will cease, if: (a) the undersigned is
terminated for "Cause" prior to the undersigned's separation date; or (b) facts
are discovered after the undersigned's separation date that would have supported
a termination for "Cause" had such facts been discovered prior to the
undersigned's separation date.

 

AFFIRMATION OF RELEASOR

 

I, Scott M. Deakin, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

 

I, Scott M. Deakin, warrant that I have had the opportunity to consult with an
attorney of my choosing with respect to this matter and the consequences of my
executing this Termination, Voluntary Release and Waiver of Rights Agreement.

   

I, Scott M. Deakin, have read this Termination, Voluntary Release and Waiver of
Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

 

– 20 –  

 

  

Executed this ___ day of _____________, 20XX, at
______________________________________.

 

    NAME       STATE OF   )     ) SS: COUNTY OF   )  

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ___________ day of ______________, 20XX, under the pains and
penalties of perjury.

 

  , Notary Public   My Commission Expires:     County of Residence:    

 

– 21 –  

 